703 S.E.2d 449 (2010)
Roderick MILES, Employee
v.
NANO-TEX, INC., Employer.
No. 407P10.
Supreme Court of North Carolina.
November 4, 2010.
Roderick Miles, pro se.
Mark A. Leach, Winston-salem, for Nano-Tex, Inc., et al.

ORDER
Upon consideration of the petition filed by Plaintiff on the 14th of September 2010 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 4th of November 2010."